PNC Bank, N.A. v Hendler (2020 NY Slip Op 01945)





PNC Bank, N.A. v Hendler


2020 NY Slip Op 01945


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2018-04962
 (Index No. 35047/12)

[*1]PNC Bank, National Association, etc., respondent,
vJeffery Hendler, et al., appellants, et al., defendants.


Menashe & Associates LLP, Montebello, NY (Shoshana Schneider of counsel), for appellant Jeffery Hendler.
Feuerstein Kulick LLP, New York, NY (Daniel J. Brown of counsel), for appellant Julia Hendler.
LeClairRyan PLLC, New York, NY (Brandon L. Wolff of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Jeffrey Hendler and Julia Hendler separately appeal from an order of the Supreme Court, Rockland County (Thomas E. Walsh II, J.), dated April 3, 2018. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants, to strike their answer, affirmative defenses, and counterclaims, and for an order of reference.
ORDERED that the order is affirmed insofar as appealed from, with one bill of costs.
For reasons set forth in HSBC Bank USA, N.A. v Ozcan (154 AD3d 822), we affirm the order dated April 3, 2018, insofar as appealed from.
BALKIN, J.P., CHAMBERS, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court